292 S.W.3d 606 (2009)
In the Matter of the Care and Treatment of Marvin MORTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91588.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
Emmett D. Queener, Columbia, MO, for appellant.
*607 Chris Koster, Jayne T. Woods, Jefferson City, MO, for respondent.
Before: KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Marvin Morton appeals the Judgment and Order of the Circuit Court of St. Louis County, the Honorable Gary M. Gaertner, Jr. presiding. Morton was committed to the custody of the Department of Mental Health as a sexually violent predator pursuant to § 632.495, RSMo 2000.
On appeal, Morton argues that the Circuit Court abused its discretion in refusing to submit his proposed instruction to the jury which would have informed the jury that if they found Morton to be a sexually violent predator he would be "committed to the custody of the director of the department of mental health for the rest of his natural life for control, care and treatment."
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.